Citation Nr: 1722142	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a cardiovascular disability, to include atrial fibrillation, non-ischemic cardiomyopathy with congestive heart failure, and ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In connection with his appeal, the Veteran requested and was scheduled for a hearing before a Veterans Law Judge at the RO.  Although the Veteran was duly notified of the time and date of the hearing in an August 2013 letter, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing had been withdrawn.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record. 

In a February 2015 decision, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

2.  The Veteran does not have ischemic heart disease (IHD).

3.  The Veteran's current heart conditions, including atrial fibrillation, non-ischemic heart disease, and congestive heart failure (CHF), are not related to any disease, injury, or event in service, including herbicide exposure.


CONCLUSION OF LAW

A cardiovascular disability, to include atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure and ischemic heart disease, was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

The Veteran served on active duty from June 1969 to March 1971.  During that period, he was stationed in Vietnam from December 1969 to November 1970.  Therefore, exposure to an herbicide agent such as Agent Orange is legally presumed.

The Veteran's in-service treatment records are entirely negative for complaints or findings of a heart disability.  In September 1970, the Veteran sustained a fragment wound to the left pectoral chest wall, with no artery or nerve involvement, as a result of mortar fragments from hostile forces.  Records of treatment following the injury show that the heart was examined and determined to be normal.  At the Veteran's February 1971 military separation medical examination, the examiner indicated an abnormal heart exam, "RSR [regular sinus rhythm] no m[urmur] or g[allops]."  A chest X-ray was normal and the Veteran's blood pressure was 138/86.  On a report of medical history, the Veteran denied a history of heart trouble.  

In January 1985, the Veteran submitted an original application for VA compensation benefits, seeking service connection for residuals of a shell fragment wound to the chest.  His application is silent for mention of a heart or cardiovascular disability. 

In a March 1985 rating decision, the RO granted service connection for a shell fragment wound scar to the left chest and assigned an initial noncompensable disability rating from January 29, 1985.  

In July 2009, the Veteran submitted a claim of service connection for a heart disability which he indicated may have been caused by an infection.  

In support of the claim, the RO obtained VA clinical records showing that in March 2009, the Veteran sought to establish care with VA.  He was diagnosed as having coronary artery disease and chronic atrial fibrillation.  It was noted that he had been on Warfarin for about 20 years.  Subsequent clinical records show continued treatment for atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure.  An adenosine nuclear test showed no ischemia.  

In an October 2009 VA examination, the examiner noted that the Veteran reported his onset of heart problems began 20-22 years prior.  The Veteran had obtained a prior diagnosis of atrial fibrillation with congestive heart failure.  This led to him undergoing a cardiac catheterization, found to be normal, and resulting in a diagnosis of non-ischemic cardiomyopathy.  The diagnoses were atrial fibrillation with rapid ventricular rate and pulmonary edema on diagnosis in 1989, and nonischemic cardiomyopathy.  The VA examiner confirmed that the Veteran did not have a diagnosis of ischemic heart disease.

In an August 2012 VA examination, the Veteran reported a history of cardiac catherization several years ago which did not show any blockage of the arteries.  The examiner noted that he explained the difference between congestive heart failure, cardiomyopathy and valve disease, and ischemic heart disease.  The Veteran indicated that he thought his current heart condition may have been related to treatment he received while in Tokyo for a chest wound that was close to his heart that became infected.  The Veteran underwent an electrocardiogram (EKG) and a chest x-ray in connection with the examination.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran did not have a diagnosis of ischemic heart disease.  The examiner reported a diagnosis of non-ischemic cardiomyopathy with congestive heart failure.  

In a December 2012 VA medical opinion, the physician confirmed the Veteran's diagnosis of non-ischemic cardiomyopathy.  The physician reviewed the VA clinical records and noted that a notation of coronary artery disease had been made.  He indicated, however, that this was erroneously placed in the Veteran's problem list and in one of the initial primary care notes based on subjective statements from the Veteran.  However, subsequently the cardiac catherization was obtained and showed no coronary artery disease.  He also noted that the Veteran had undergone a stress test which showed no ischemia.  The physician noted that the VA clinician performing the preoperative evaluation as well as the cardiologist noted that the Veteran did not have coronary artery disease.  Thus, he indicated that the Veteran did not have coronary artery disease.  Rather, he had nonischemic cardiomyopathy, as reported on the August 2012 VA medical examination.  

In March 2015 VA medical opinion, the physician reviewed the evidence of record, which includes, the Veteran's service treatment records (STR's), enlistment examination, separation examination, service department records, VA medical records, BVA remand, CPRS, and VBMS files.  

The physician opined that the Veteran's atrial fibrillation is less likely than not incurred in or caused by service or any incident therein, to include presumed exposure to an herbicide agent.  The physician explained that the Veteran has two non-service connected risk factors for atrial fibrillation, specifically, hypertension and aortic stenosis.  In addition, he explained that the prevalence of atrial fibrillation in the general population above the age of 60 is five percent.  

The physician also considered whether the Veteran's non-ischemic cardiomyopathy was related to service, and concluded that it is less likely than not incurred in or caused by service, to include presumed exposure to an herbicide agent.  Rather, the physician explained that the Veteran's non-ischemic cardiomyopathy is due to his aortic stenosis.  

During his review of the evidence of record, the physician also determined that the Veteran's congestive heart failure was less likely than not incurred in or caused by service.  The physician explained that the Veteran has not had clinical episodes of heart failure, and that he has a reduced LVEF at 46 percent, per recent echo.  The physician concluded that the Veteran's reduced LVEF is not due to exposure to herbicide agents.  His slightly reduced EF is due to non-service connected conditions.  

The physician also determined that the Veterans atrial fibrillation, non-ischemic  cardiomyopathy and congestive heart failure were less likely than not related to the February 1971 note of the abnormal heart exam.  The physician explained that the finding on separation, including regular sinus rhythm with no murmurs or gallops, is a normal finding.  The examiner indicated that it thus appeared from the physical exam that the military examiner was indicating that the scar at the left breast caused by the fragment wound was why he checked the heart exam as abnormal.  The VA examiner concluded that the record established that the Veteran's heart was normal at the time of the February 1971 separation examination and that there was no cardiac disorder diagnosed in service.  The physician noted that the Veteran's current cardiac disorders were diagnosed years after his service separation and had nothing to do with service, including Agent Orange exposure.  Rather, they were related to his age, lifestyle, and genetic related conditions.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a) (2016).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).

The enumerated diseases which are deemed to be associated with herbicide exposure:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The term "ischemic heart disease" includes but is not limited to myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

The Veteran contends that his heart disability is related to exposure to Agent Orange while serving in Vietnam.  Alternatively, he theorizes that it was incurred in service as a result of an infection.  

As a preliminary matter, the Board finds that the most probative evidence of record establishes that the Veteran does not currently have ischemic heart disease, to include coronary artery disease.  In making this determination, the Board has considered the notations of coronary artery disease in the VA clinical records discussed above, but as explained by the VA physician, such initial notation was based on subjective symptoms alone.  Subsequent diagnostic testing has repeatedly confirmed that the Veteran's cardiac pathology is not coronary artery disease or ischemic heart disease.  Rather, he has been diagnosed as having atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure, conditions which are not presumed to be due to Agent Orange exposure under § 3.309(e).  

The VA treatment records along with the November 2009, August 2012, December 2012, and March 2015 VA examination reports constitutes probative evidence that the Veteran's heart disorders are not classified as IHD, as they represent the informed conclusions of medical professionals based on objective testing and clinical assessment of the Veteran.  Under these circumstances, service connection for ischemic heart disease is not warranted.  

With respect to the Veteran's currently diagnosed cardiac disabilities, atrial fibrillation and nonischemic cardiomyopathy, the Board has carefully reviewed the record in light of the applicable legal criteria.  After so doing, the Board concludes that service connection for these disabilities is not warranted.  As set forth above, none of these conditions was shown in service or shown to be manifest to a compensable degree within one year of separation.  Rather, as set forth above, both conditions were identified many years after service separation.  Moreover, the record contains no indication that the Veteran's current cardiovascular disability, to include atrial fibrillation and nonischemic cardiomyopathy, is causally related to his active service or any incident therein, to include presumed exposure to Agent Orange or a claimed infection.  

As set forth above, multiple VA examiners have reviewed the Veteran's file and have concluded that the Veteran's current cardiovascular disorder is not causally related to active service or any incident therein, to include presumed exposure to Agent Orange or the February 1971 notation of an abnormal heart as service separation.  Rather, the Veteran's current cardiovascular disabilities are related to his age, lifestyle, and genetic related conditions.  The Board assigns the VA medical opinions great probative weight, as they were provided by medical professionals with appropriate expertise to opine on the matter at issue.  Moreover, those opinions were based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The Board notes that there is no other probative evidence which contradicts these conclusions or otherwise relates the Veteran's current cardiovascular condition to his active service or any incident therein.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a cardiovascular disability, to include atrial fibrillation, non-ischemic cardiomyopathy with congestive heart failure, and ischemic heart disease, therefore, the appeal in this matter must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a cardiovascular disability, to include atrial fibrillation and non-ischemic cardiomyopathy with congestive heart failure and ischemic heart disease is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


